Citation Nr: 0627955	
Decision Date: 09/07/06    Archive Date: 09/12/06	

DOCKET NO.  04-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical
and Regional Office Center (RO) in Sioux Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 2002 rating decision that determined separate 
(compensable) evaluations for tinnitus of each ear were not 
warranted.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from December 1967 
to April 1972 and from April 1975 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Sioux Falls, South Dakota, that determined there was 
no CUE in an August 2002 rating decision that granted service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective March 8, 2002.  


FINDING OF FACT

The August 2002 rating decision that granted service 
connection and assigned a 10 percent rating bilateral 
tinnitus was supported by the evidence then of record and was 
consistent with VA laws and regulations then in effect.  


CONCLUSION OF LAW

The August 2002 rating decision that assigned a 10 percent 
rating for bilateral tinnitus was not CUE.  38 C.F.R. § 3.105 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesey v. Principi, 15 Vet. App. 165 (2001).  

CUE

To establish a valid CUE claim, a claimant must show that 
either the current facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extanct at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to all the facts weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 
Supra.

The veteran and his representative contend there was CUE in 
the August 2002 rating decision that granted service 
connection and assigned a 10 percent rating for bilateral 
tinnitus.  It is asserted the veteran should have been 
granted separate 10 percent ratings for each ear.  They 
argued that Diagnostic Code 6260 was misapplied and that 
separate ratings were permissible.  

Tinnitus is evaluated under Diagnostic Code 6260.  The code 
does not provide separate ratings for each ear, despite the 
veteran's arguments that Code 6260 was misapplied and that 
separate ratings were permissible.  

While the rating schedule does provide for ratings for each 
ear for otitis media, otitis externa, and ear neoplasms, it 
specifically did not address the question of "bilateral" 
condition in Diagnostic Code 6260 for tinnitus.  Otitis 
media, otitis externa, and ear neoplasms are all conditions 
that may affect only one ear or both ears and may have 
separate complications when bilateral.  Tinnitus, on the 
other hand, has been defined by the Court as a ringing, 
buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 
196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Thus, either tinnitus is present or it is not and a 
single evaluation is appropriate whether it is perceived as 
being bilateral or unilateral.  Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002).  At the time that the 
veteran was rated 10 percent for bilateral tinnitus, there 
was no statutory, regulatory, or case authority that required 
VA to make a determination of 10 percent for tinnitus for 
each ear.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as unilateral or 
bilateral.  The Court held that pre-1999 and pre-June 23, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears. 

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's longstanding interpretation of Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme 
Court precedent, the Federal Circuit explained that an 
agency's interpretation of its own regulations was entitled 
to substantial deference by the Courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary directed the Board to resume adjudication of the 
previously stayed claims (claims which had been affected by 
Smith) consistent with VA's longstanding interpretation that 
a single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precluded an evaluation in excess of a single 10 percent 
rating for tinnitus, as does the current version of 
Diagnostic Code 6260.  As such, there was no misapplication 
of Diagnostic Code 6260, and no CUE in the August 2002 rating 
decision.  Accordingly, the claim is denied.


ORDER

There was no CUE in the August 2002 rating decision that 
granted service connection and assigned a 10 percent rating 
for bilateral tinnitus



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


